Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  USIC LOCATING SERVICES, LLC,                           )
                                                         )
                  Plaintiff,                             )
                                                         )
  v.                                                     )   CASE NO.
                                                         )
  FLORIDA POWER & LIGHT COMPANY,                         )
                                                         )
                  Defendant.                             )
                                                         )

                       COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff USIC Locating Services, LLC (“USIC”), for its Complaint against Defendant

 Florida Power & Light Company (“FPL”), states and alleges as follows.

                               PARTIES, JURISDICTION, AND VENUE

         1.      USIC is a limited liability company organized under the laws of Delaware. Its sole

 member is USIC, LLC, a limited liability company organized under the laws of Delaware. USIC,

 LLC’s sole member is USIC Holdings, Inc., a Delaware corporation with its principal place of

 business in Indianapolis, Indiana. USIC is a citizen of Delaware and Indiana for purposes of

 diversity jurisdiction.

         2.      FPL is a Florida corporation with its principal place of business in Juno Beach,

 Florida. FPL is a citizen of Florida for purposes of diversity jurisdiction.

         3.      Effective January 1, 2017, USIC and FPL entered into a contract labeled Purchase

 Order No. 2400001323 (“Agreement”), in which USIC agreed, among other things, to provide

 underground utility locating services to FPL for the period January 1, 2017, until December 31,

 2021. A true and correct copy of the Agreement is attached as Exhibit 1.

         4.      The Agreement is governed by Florida law.




                                                   1
Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 2 of 7



         5.      The Agreement purports to incorporate and include FPL’s “Cable Locations

 Specifications” (Revised 1/30/17) and “Purchaser Standard Terms and Conditions for Services.”

 See Ex. 1.

         6.      Section 34.0 of the Purchaser Standard Terms and Conditions for Services in the

 Agreement provides, “Any disputes resulting in litigation between the parties shall be conducted

 in the state or federal courts of the State of Florida.” That section designates both the Circuit Court

 for Palm Beach County, Florida, and the United States District Court for the Southern District of

 Florida as appropriate venues for such litigation, among others, and states that the parties waive

 “any objection to the laying of venue based on the grounds of forum non conveniens and any

 objection based on the grounds of lack of in personam jurisdiction.”

         7.      Based on FPL’s enforceable consent to jurisdiction contained within the

 Agreement, as well as its systematic and continuous contacts with the State of Florida, this Court

 has personal jurisdiction over FPL.

         8.      Subject-matter jurisdiction exists over this matter pursuant to 28 U.S.C. § 1332

 because USIC and FPL are citizens of different states and the amount in controversy exceeds

 $75,000, exclusive of interest and costs.

         9.      Venue is proper in this Court based on the parties’ forum-selection clause and the

 fact that FPL resides in this judicial district.

                                     FACTUAL ALLEGATIONS

         10.     FPL owns and operates a network of underground electrical power lines throughout

 various parts of the State of Florida.

         11.     USIC has performed underground utility locating services for FPL under the

 Agreement from January 2017 to the present.




                                                    2
Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 3 of 7



        12.     In connection with that work, USIC responds to locate requests (or “tickets”)

 submitted by excavators to Sunshine811 (the statewide utility notification center created under

 Chapter 556, Florida Statutes), seeking to have FPL’s underground facilities marked in areas where

 excavation is planned.

        13.     Pursuant to its contractual arrangement, USIC handled over seven hundred

 thousand locate requests per year just for FPL in Florida in the years 2018 and 2019.

        14.     FPL and USIC understand that excavation poses risks of damage to underground

 utility facilities, and both parties work together to avoid such damage to the greatest extent

 possible.

        15.     Damage to underground facilities can arise from any number of sources, which

 include but are not limited to errors in identifying and marking underground facilities, errors and

 omissions in FPL’s prints and maps relating to its underground facilities, acts or omissions by an

 excavator or other third party, and failures of communication or coordination between the various

 individuals or entities involved in a planned excavation.

        16.     The Agreement contains provisions that establish certain procedures when one of

 FPL’s underground facilities is damaged.

        17.     Among other provisions, the paragraph of the Agreement titled “Liquidated

 Damages,” within the Cable Locations Specifications, provides:

        The contract locator shall be liable for any and all costs incurred from Sunshine811
        due to past due locate requests as well as any other jurisdictional penalties. In
        addition, the contract locator is responsible to complete all valid locate requests in
        compliance with Florida Statute 556 and FPL Specifications. Failure to do so will
        result in nonpayment for each non-complying locate request. Contract locator will
        be allowed to delay, with proper excavator notification, equal to 15% of the total
        ticket volume sent to the contract locator without penalty which are due for any
        given month. If a non-complying locate request results in damage to FPL facilities,
        it will be investigated, and liability determined, by the FPL Company Claims
        Department. If the contract locator is found to be responsible for the damage, the


                                                  3
Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 4 of 7



          contract locator will be liable for all associated costs with those damages and any
          statutory fines imposed.

          18.      Recently, FPL has communicated to USIC that FPL interprets the Liquidated

 Damages provision of the Agreement to allow FPL to unilaterally determine not only the nature

 of liability related to a damaged FPL facility, but also the amount of damages for which USIC may

 be responsible.

          19.      According to FPL, this purported right under the Agreement includes the unilateral

 discretion to decide whether to repair a damaged facility or replace it altogether (at much higher

 cost).

          20.      Given the extremely high volume of locate requests handled by USIC for FPL each

 year and the risks related to excavation, USIC has been involved in a number of locate requests

 for excavation that ultimately resulted in an FPL facility being damaged, whether or not due to any

 fault of USIC.

          21.      Counsel for FPL has represented to USIC that FPL intends to file approximately 50

 legal actions against USIC in Florida in the near future, all of which will rest on FPL’s one-sided

 legal determination that it has the authority under the Agreement to determine not only USIC’s

 liability but the amount of damages for which USIC will allegedly be responsible.

          22.      The present aggregate total amount of damages to be claimed by FPL in those legal

 actions is over one million dollars. At least one such claim, individually, exceeds $75,000.

 Damages are ongoing and will continue to accrue into the future.

          23.      USIC rejects FPL’s interpretation of the Agreement relating to liability and

 damages. FPL’s interpretation contradicts the plain language of the Agreement and the intention

 of the parties in executing the Agreement.




                                                   4
Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 5 of 7



         24.     The Agreement is intended to help prevent damage to FPL’s underground facilities;

 thus, excluding any intervening third-party acts or omissions, performance by USIC results in

 FPL’s facilities maintaining their present condition, value, and state of repair at the time of

 performance.

         25.     FPL does not have an expectation interest or entitlement under the Agreement to

 brand-new or improved underground facilities relative to the condition at the time of performance.

 Damages in accordance with such a standard would result in an unreasonable windfall to FPL and

 create economic waste, by allowing FPL to expend—and seek to recover from USIC—costs

 involved in putting FPL in a better position than it would have been in absent any alleged breach.

         26.     FPL’s interpretation also contravenes FPL’s implied covenant of good faith and fair

 dealing, as it would allow FPL to recover more than the fair amount of damage proximately caused

 by any liability of USIC, and more than the amount to which FPL would otherwise be entitled

 under law.

         27.     USIC has attempted to confer with FPL to avoid the unnecessary legal expenses

 connected with FPL’s threatened actions, but FPL has not changed its intended course of action.

         28.     Even the threat of such legal actions poses an undue economic burden on USIC and

 interferes with USIC’s ability to properly forecast and plan its economic and business affairs.

                           COUNT I – DECLARATORY JUDGMENT

         29.     USIC incorporates by reference all preceding and succeeding allegations as though

 fully set forth herein.

         30.     The Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., authorizes this Court to

 enter a judgment declaring the rights and obligations of the parties under the Agreement and to

 grant further relief if necessary.




                                                  5
Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 6 of 7



        31.      An actual and present dispute exists between USIC and FPL regarding their

 respective rights and obligations under the Agreement. FPL maintains that it has the unilateral

 right under the Agreement to determine not only the fact of liability against USIC but also the

 amount of damages. FPL further maintains that the Agreement entitles FPL to damages exceeding

 the expectation value of USIC’s full performance under the Agreement, including the costs of

 replacement of damaged underground facilities where such replacement costs exceed the

 reasonable cost of repair or diminution in value of the damaged facility at issue, or would result in

 economic waste. USIC denies that the Agreement gives FPL such rights.

        32.      Because USIC’s and FPL’s future courses of action may be directly governed by

 the Court’s interpretation of the Agreement, the parties are faced with uncertainty as to their rights

 and legal obligations. USIC has no complete and adequate remedy at law or otherwise except by

 this request for judgment. The parties need guidance from this Court in the form of a declaration

 of their rights, obligations, and duties to guide their future conduct.

        33.      The declaratory judgment sought in this Complaint will provide enormous

 efficiencies of time, expense, and judicial resources.

        WHEREFORE, USIC respectfully prays for judgment in its favor declaring the following:

        (1) Damages under the Agreement must be calculated in good faith in accordance with

              Florida law;

        (2) Florida law, as applied to the Agreement, entitles FPL to “expectation” damages, that

              is, in the event of a breach of the Agreement, to be put in as good a position as it would

              have been had USIC fully performed under the Agreement;




                                                    6
Case 9:20-cv-80927-RS Document 1 Entered on FLSD Docket 06/10/2020 Page 7 of 7



        (3) Florida law, as applied to the Agreement, does not entitle FPL to costs associated with

            improving the condition of its damaged facilities, relative to their condition at the time

            of performance; and

        (4) Florida’s doctrine of economic waste bars FPL from recovering the cost of replacement

            of its damaged facilities where such costs exceed the cost of reasonable repair or

            diminution in value of the facility at issue.

        USIC further prays for an award of its costs and attorney’s fees, and for such other relief

 as this Court deems just and proper.



 Dated: June 10, 2020                          Respectfully submitted,

                                               JONES FOSTER P.A.


                                               /s/: Steven J. Rothman
                                               Steven J. Rothman, B.C.S.
                                               Florida Bar No. 501591
                                               JONES FOSTER P.A.
                                               505 South Flagler Drive, Suite 1100
                                               West Palm Beach, FL 33401
                                               (561) 650-0404
                                               (561) 650-5300 fax
                                               srothman@jonesfoster.com

                                               Attorney for USIC Locating Services, LLC




                                                   7
